UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13G/A Amendment No. 2 Under the Securities Exchange Act of 1934 AspenBio Pharma, Inc (Name of Issuer) Common Stock, nopar value (Title of Class of Securities) 3 (CUSIP Number) December 31, (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for the Reporting Person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. (1) Name of Reporting Person and I.R.S. Identification No. of Such Person (entities only)1 The Peierls Foundation, Inc. Taxpayer I.D. No. 13-6082503 (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)X (3) SEC Use Only (4) Citizenship or Place of Organization New York, USA Number of Shares Beneficially Owned by Each Reporting Person with: (5)Sole Voting Power: (6)Shared Voting Power: (7)Sole Dispositive Power: (8)Shared Dispositive Power: 2,077,463 0 2,077,463 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 2,077,463 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) (11) Percent of Class Represented by Amount in Row (9): 5.54% (12) Type of Reporting Person (See Instructions): CO 1 Joint filing pursuant to Rule 13d-1(k)(1).This Schedule 13G is filed by The Peierls Foundation, Inc. (the “Foundation”).This Schedule 13G is also being filed on behalf of E. Jeffrey Peierls, the President and a Director of the Foundation and Brian E. Peierls, who is Vice President and a Director of the Foundation.E. Jeffrey Peierls and Brian E. Peierls may be deemed to share indirect ownership of the securities which the Foundation owns; however, they have no pecuniary interest in the securities owned by the Foundation. (1) Name of Reporting Person and I.R.S. Identification No. of Such Person (entities only)1 E. Jeffrey Peierls (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)X (3) SEC Use Only (4) Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person with: (5)Sole Voting Power: (6)Shared Voting Power: (7)Sole Dispositive Power: (8)Shared Dispositive Power: 456,4212 2,341,363 456,421 2 2,341,363 (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 2,797,784 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) (11) Percent of Class Represented by Amount in Row (9): 7.46% (12) Type of Reporting Person (See Instructions): IN 2Consists of 2,077,463 shares of common stock held by the Foundation and 263,900 shares of common stock held by certain trusts of which E. Jeffery Peierls is a co-trustee.E. Jeffrey Peierls may be deemed to share indirect ownership of the securities which the trusts own; however, he has no pecuniary interest in the securities owned by the trusts. (1) Name of Reporting Person and I.R.S. Identification No. of Such Person (entities only)1 Brian E.Peierls (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)X (3) SEC Use Only (4) Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person with: (5)Sole Voting Power: (6)Shared Voting Power: (7)Sole Dispositive Power: (8)Shared Dispositive Power: 330,629 3 2,127,363 4 330,629 3 2,127,363 4 (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 2,457,992 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) (11) Percent of Class Represented by Amount in Row (9): 6.56% (12) Type of Reporting Person (See Instructions): IN 3 Includes 15,436 shares of common stock owned by the minor children of Brian E. Peierls and 44,100 shares held by a trust of which Brian E. Peierls is a sole trustee.Brian E. Peierls may be deemed to share indirect ownership of the securities which the trust owns; however, he has no pecuniary interest in the securities owned by the trust. 4 Consists of 2,077,463 shares of common stock held by the Foundation and 49,900 shares of common stock held by a trust of which Brian E. Peierls is a co-trustee.Brian E. Peierls may be deemed to share indirect ownership of the securities which the trust owns; however, he has no pecuniary interest in the securities owned by the trust. Item 1.Name and Address of Issuer. (a),(b) Name and address of principal executive offices of Issuer: AspenBio
